DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The present application discloses” in Line 1 of the Abstract is legal phraseology.

Claim Objections
Claims 1, 3-8, 10, 12, 13 and 20 are objected to because of the following informalities:
The Examiner suggests amending the following recitations:
s from the metallic pipe,”
Claim 1, Line 9: “circumference of the metallic pipe…”
Claim 1, Lines 11-12: “a processing module for receiving sensed data from the plurality of [[the]] sensors; and”
Claim 3: “The apparatus of claim 1, wherein the plurality of sensors comprises a plurality of [[the]] sensor arrays, and wherein each sensor array of the plurality of sensor arrays includes a subset of the plurality of sensors.”
Claim 4: “The apparatus of claim 3, wherein each of the sensor arrays comprises 16 sensors.”
Claim 5: “The apparatus of claim 4, wherein the distance between the plurality of sensors is about 15 mm.”
Claim 6: “The apparatus of claim 3, where[[ ]]in the subset of the plurality of [[the]] sensors are mounted on a flexible Printed Circuit Board (PCB).”
Claim 7: “The apparatus of claim 3, wherein the subset of the plurality of [[the]] sensors are mounted on three rigid Printed Circuit Boards (PCBs).”
Claim 8: “The apparatus of claim 6, wherein each of the sensor arrays includes a body and a pair of flexible arms extended [[from]] in opposite directions from the body, and wherein the flexible PCB and the subset of the plurality of [[the]] sensors are mounted within the pair of flexible arms.”
of the sensor arrays is mounted on a top end of a sensor petal.”
Claim 12: “The apparatus of claim 3, wherein the plurality of [[the]] sensor arrays form a continuous circumference in [[the]] proximity of the surface of the inner wall of the metallic pipe.”
Claim 13: “The apparatus of claim 12, wherein the plurality of [[the]] sensor arrays are evenly distributed on the continuous circumference.”
Claim 20, Line 20: “driving the apparatus within the metallic pipe by fluid flow; and”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US Patent 7,683,611 B2, March 23, 2010, herein Burkhardt '611) in view of Plotnikov et al. (US Patent 7,402,999 B2, Pub. Date July 22, 2008, herein Plotnikov).
Regarding Claim 1, Burkhardt ‘611 teaches:

    PNG
    media_image1.png
    325
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    600
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    375
    600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    525
    625
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    525
    775
    media_image5.png
    Greyscale

An apparatus (800, Fig 8, Col[7:41] transport system 800) for detecting flaws (Col[1:23-25] This disclosure pertains to inspection of pipelines which may detect defects such as material-loss that may be present in a pipe wall.) in a wall of a metallic pipe (205, Fig 2A, Col[3:22] inner pipe wall 205; 305, Fig 3, Col[4:44-45] inner pipe wall 305)
a plurality of sensors (810, Fig 8, Col[7:42]; 135, Fig 1A, Col[2:65] a plurality of sensors 135) for sensing magnetic field signal from the metallic pipe (Col[2:64-67 & 3:1-2] The sensor module 130 may contain one or a plurality of sensors 135 that may be used to detect the magnetic field that may be generated by the eddy currents in the pipe wall, providing a capability to detect defects (e.g., material loss or cracking) that may be present in the pipe wall that may interrupt the eddy current flow.), the plurality of sensors (135, Fig 1A; 210, Fig 2A) configured to be distributed around an inner circumference (Col[3:29-32] Using a plurality of sensors 210, inspection data may be obtained from all or a portion of the entire circumference of the pipe with a single pass of an inspection device through the pipe.) of the pipe (205, Fig 2A; 305, Fig 3) without contacting (D1, Fig 2A, Col[3:16-18] As illustrated, the sensor shoe surface may be positioned at a distance D1 from the inner pipe wall surface.) a surface of an inner wall of the metallic pipe (205, Fig 2A; 305, Fig 3);
a processing module (915, 930, 940, 935, 950, 955, Fig 9, Col[7:60-62] Attention is directed to FIG. 9 which illustrates an exemplary electronic circuit 900 block diagram for receiving sensed data (Col[8:28-42]) from the plurality of the sensors (135, Fig 1A; 910, Fig 9); and 
one or more battery module (External Module 24 Vdc, 995, 990, 985, 970, Fig 9) for electrically powering (Col[9:31-50] The power conversion stages 990, 985, 970 may receive supply voltage, for example 24 Vdc, from the power supply bus 995. The supply voltage may be provided to the power bus 995 by an external transport or support module (not shown).) the plurality of sensors (135, Fig 1A; 910, Fig 9) and the processing module (915, 930, 940, 935, 950, 955, Fig 9).

Burkhardt ‘611 does not explicitly teach the metallic pipe containing a fluid, or any specific material that is being transported through the pipeline. 

However, Plotnikov teaches:
An apparatus (14, Fig 1, Col[3:22-23] pipeline inspection gate (PIG) 14) for detecting flaws (Col[3:23-27] The PIG 14 is a scanning device placed inside the pipeline and is used to gather data about the walls of the pipeline 12. The data may be analyzed to identify potential flaws such as weak spots and the like in the pipeline walls.) in a wall of a metallic pipe (12, Fig 1, Col[3:22] pipeline 12) containing a fluid (Col[3:27-28] The  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 in view of Plotnikov by having a wall of the metallic pipe containing a fluid because using fluid flow to propel or transport a pipeline inspection gage through a pipeline is a known technique in the pipeline inspection gage devices that yields the predictable result of removing the need for the pipeline inspection gage to have its own self-propulsion means, which saves energy and makes the pipeline inspection gage less mechanically complex.

Regarding Claims 2 and 3, Burkhardt ‘611 teaches:
[Claim 2] a nose module (830, Fig 8, Col[7:45-46] A front support module 830) for facilitating the apparatus (800, Fig 8) to pass through an opening of a pipe feature (Col[3:2-5] The modules 130, 140, 150 may be designed to expand during inspection and retract as necessary to traverse bends or obstacles in the pipe.; front support module 830 is similar to support module 150, and the expandable/retractable portion of front support module 830 would retract in order to traverse bends and obstacles in the pipe).

the plurality of sensors (135, Fig 1A; 210, Fig 2A) comprises a plurality of the sensor arrays (Fig 2A, A sensor array is the array of sensors 210 on a sensor shoe 220. There are multiple sensor shoes 220 of Figure 2A shown in Figure 1, and each sensor shoe has a plurality of sensors 135/210.), and wherein each sensor array (Fig 2A, A sensor array is the array of sensors 210 on a sensor shoe 220.) includes a subset of the plurality of sensors (Fig 2A, The array of sensors 210 on a sensor shoe 220 is a subset of all the sensors 210 on all the sensor shoes.).

Regarding Claim 4, Burkhardt ‘611 does not teach:
each sensor array comprises 16 sensors.
However, Plotnikov teaches:

    PNG
    media_image6.png
    375
    900
    media_image6.png
    Greyscale

each sensor array (28, 30, 32, 34, Fig 2; 30, Fig 4, 6, Col[3:64-65] The first sensor stage 16 comprises a plurality of sensor sectors 28, 30, 32 and 34.) comprises 16 sensors (42, Fig 3; 52, 56, 58, 60, 62, Fig 4, Col[5:38-40] The sensor sector 30 comprises a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 in view of Plotnikov by having each sensor array comprises 16 sensors because that amount of sensors in each of the arrays allows the inspection tool to receive signals indicative of defects over the entire circumference the pipeline as taught by Plotnikov (Col[4:23-36]).

Regarding Claim 5, Burkhardt '611 and Plotnikov do not teach expressly that the sensors are spaced apart 15 mm from each other. Instead, Plotnikov in Figure 3 shows that sensors 42 are separated from each other without teaching the distance between sensors 42. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the sensors 15 mm apart because Applicant has not disclosed that spacing the sensors 15 mm apart provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Burkhardt '611 and Plotnikov's apparatus, and Applicant's invention, to perform equally well with either an unspecified spacing of Burkhardt '611 in view of Plotnikov or the claimed 15 mm spacing because 
Therefore, it would have been prima facie obvious to modify Burkhardt '611 in view of Plotnikov to obtain the invention as specified in Claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Burkhardt '611 in view of Plotnikov.

Regarding Claims 7, 10 and 11, Burkhardt ‘611 teaches:
[Claim 7] the subset of the plurality of the sensors (210, Fig 2B) are mounted on three (225, Fig 2B, Col[4:31-33] The sensor shoe 220' may include segments 225 wherein each segment 225 may contain at least one sensor 210.) rigid Printed Circuit Board (PCBs) (Col[5:49-51], the sensor shoe segments may be formed from a polyurethane resin containing inorganic filler, e.g., glass and/or aluminum oxide.; Aluminum oxide or alumina is a ceramic PCB material upon which a sensor electrode may be printed).

[Claim 10] each sensor array (220, Fig 2A, A sensor array is the array of sensors 210 on a sensor shoe 220.) is mounted on a top end of a sensor petal (230, Fig 2A, Col[3:8] sensor support arm 230).

[Claim 11] the sensor petal (230, Fig 2A) is pivotably mounted on a petal plate (290, Fig 2A, 2B, Col[3:60-61] One portion of a sensor support arm 230 may be connected to a fixed hub 290 by a pivoting joint 296.), wherein the sensor petal (230, Fig 2A) is configured in an extended initial state (Fig 1A, Fig 2A).

Regarding Claims 12 and 13, Burkhardt ‘611 does not teach the limitations.
However, Plotnikov teaches:
[Claim 12] the plurality of the sensor arrays (30, 32, 34, 44, 46, Fig 3) form a continuous circumference (Col[4:13-36] FIG. 3 is a diagram showing the sensor stages 16, 18 of a multi-stage PIG 14, as illustrated in FIG. 1. The figure is generally referred to by the reference numeral 40. The first sensor stage 16 and the second sensor stage 18 are shown in FIG. 3 in dash lines. The first sensor stage 16 comprises sensor sectors 30, 32, and 34. Each of the sensor sectors 30, 32, and 34 comprises a plurality of sensors 42, which may also be referred to as receivers herein. Similarly, the second sensor stage 18 comprises a sensor stage 44 and a sensor stage 46. The sensor stages 44, 46 each comprise a plurality of receivers 42. In an exemplary embodiment, the sensors are disposed on the sensor sectors of the first sensor stage 16 and the second sensor stage 18 such that the first sensor stage 16 and the second sensor stage 18 are each able to have complete circumferential coverage of a pipeline when the sensor stages are in the in the proximity of the surface (12, Fig 1).

[Claim 13] the plurality of the sensor arrays (30, 32, 34, 44, 46, Fig 3) are evenly distributed on the continuous circumference (Col[4:13-36]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 in view of Plotnikov by having the plurality of the sensor arrays form a continuous circumference in the proximity of the surface and the plurality of the sensor arrays are evenly distributed on the continuous circumference because it allows the inspection tool to receive signals indicative of defects over the entire circumference the pipeline as taught by Plotnikov (Col[4:23-36]).


Regarding Claim 15, Burkhardt ‘611 teaches:
the plurality of sensors (135, Fig 1A; 210, Fig 2A) are included in two sensor array (Fig 2A, A sensor array is the array of sensors 210 on a sensor shoe 220. There are multiple sensor shoes 220 of Figure 2A shown in Figure 1, and each sensor shoe has a plurality of sensors 135/210.) sets (Two different instances of sensor shoes 220 and their respective arrays).

Regarding Claim 16, Burkhardt ‘611 does not teach the limitations.
However, Plotnikov teaches:

    PNG
    media_image7.png
    400
    425
    media_image7.png
    Greyscale

the sensor petal (38, Fig 2, Col[4:3-7] Each of the plurality of sensor sectors 28, 30, 32 and 34 is attached to an expansion mechanism 38, which may comprise a spring, a hydraulic system or the like, to drive the respective sensor sector between the is substantially perpendicular to an axis (Fig 2, expansion mechanism 38 is perpendicular to the axis of the main body of the device which is going into and out of the page) of the apparatus (14, Fig 1; 36, Fig 2) when the sensor petal (38, Fig 2) is in the extended initial state (The configuration depicted by darker (non-phantom) lines; Col[3:65-67 & 4:1-2] The sensor sectors 28, 30, 32 and 34 are illustrated in FIG. 2 in phantom lines in a contracted position. The same sensor sectors are respectively labeled as 128, 130, 132 and 134, which are shown in an expanded position relative to the central axis 36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 in view of Plotnikov by having the sensor petal is substantially perpendicular to an axis of the apparatus when the sensor petal is in the extended initial state because it allows for a hydraulic system to contract the sensors so that the pipeline inspection gage may be able to effectively travel through relatively sharp bends or other obstacles in pipeline as taught by Plotnikov (Col[4:3-12]).

Regarding Claims 17 and 19, Burkhardt ‘611 teaches:
[Claim 17] the sensor petal (330, Fig 3) is collapsible (Col[4:65-67] In the retracted position, the sensor arm 330 may contact a driven hub 370 and the sensor shoe 320 may contact a rear fixed hub 360.) when the apparatus (800, Fig 8) passes through an opening of a pipe feature (Col[5:1-4] This may provide mechanical support for any loads that may be applied to the sensor shoe 320, particularly as the module 300 may move around bends or other restrictions or obstructions in the pipe.).

[Claim 19] at least one tow link (860, 870, 880, 890, Fig 8, Col[7:40-59] joint 860… flexible joint 870… joint 880… joint 890) for connecting (The processing module is within the PCB contained within 810 and the battery module is in an external transport or support module that is not shown. The processing and battery modules are connected through the various flexible joints 860-890, otherwise the various components within 810 would not be powered up.) the processing module (255, Fig 2A, Col[3:42-49] The sensor module 200 may contain electronic circuitry to support functions of the inspection device such as signal generation, signal reception and processing, communications with the transport vehicle and operator, and control of the deployment and retraction operation. The circuitry may be located on printed circuit boards, such as printed circuit board 255, within the sensor module 200.; 915, 930, 940, 935, 950, 955, Fig 9, Col[7:60-62] Attention is directed to FIG. 9 which illustrates an exemplary electronic circuit 900 block diagram for an exemplary sensor module and an exemplary exciter module.) with the one or more battery modules (External Module 24 Vdc, 995, 990, 985, 970, Fig 9, Col[9:31-50] The power conversion stages 990, 985, 970 may receive supply voltage, for example 24 Vdc, from the power supply bus 995. The supply , or for connecting two battery modules.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt ‘611 in view of Plotnikov and further in view of Brignac et al. (US Pre-Grant Pub 2017/0219527 A1, Pub. Date August 3, 2017, herein Brignac).

    PNG
    media_image8.png
    450
    949
    media_image8.png
    Greyscale

Regarding Claims 6, 8 and 9, Burkhardt ‘611 and Plotnikov do not teach the limitations.
However, Brignac teaches:
[Claim 6] the subset of the plurality of the sensors (16, Fig 3, 6, ¶[0026] For example, in embodiments, the flexible eddy current sensor 16 includes an array of coils 50, e.g., two or more coils 50, disposed within the housing 48, i.e., the flexible eddy current sensor 16 may be a flexible array of a plurality of coils 50.) are mounted on a flexible Printed Circuit Board (PCB) (48, Fig 3, ¶[0026] the flexible housing 48 may be a flexible printed circuit board (“PCB”)).

[Claim 8] each sensor array (16, Fig 5, 6) includes a body (Fig 5, 6, center part of 16 that is in line with rod 86) and a pair of flexible arms extended from opposite direction (Fig 5, 6, portions of 16 that are to the left and right of the center part of 16) the body (Fig 5, 6, center part of 16), and wherein 
the PCB (48, Fig 3) and the subset of the plurality of the sensors (50, Fig 3) are mounted within the pair flexible arms (Fig 5, 6, portions of 16 that are to the left and right of the center part of 16).

[Claim 9] the body (16, Fig 1, 2) further comprises a connector (Fig 1, 2, electrical connection between sensor 16 and acquisition unit 18) for transmitting the sensed data (¶[0042] For example, in embodiments, the coils 50 may be used to both induce and sense the eddy currents within the tube 12 wherein the acquisition unit 18 receives data and/or electrical signals from the coils 50 based at least in part on the sensed eddy currents.) to the processing module (18, Fig 1, 2, ¶[0029] the acquisition unit 18 may include electrical circuitry and/or at least one processor).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 and Plotnikov in view of Brignac by having the subset of the plurality of the sensors are mounted on a flexible Printed Circuit Board (PCB) and each sensor array includes a body and a pair of flexible arms extended from opposite direction the body, and wherein the PCB and the subset of the plurality of the sensors are mounted within the pair flexible arms and the body further comprises a connector for transmitting the sensed data to the processing module because having the PCB be flexible with a foam backing acts as a shock absorber that reduces the effects of vibrations and other forces imparted on the inspection device as it moves within the tube as taught by Brignac (¶[0043]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt ‘611 in view of Plotnikov and further in view of Molenda et al. (US Pre-Grant Pub 2016/0231277 A1, Pub. Date August 11, 2016, herein Molenda).
Burkhardt ‘611 does not teach any specific value of distance of D2.
Burkhardt ‘611 and Plotnikov do not teach:
a distance between the sensor arrays and the surface of the inner wall of the metallic pipe is in the range of 10 cm-0.5 cm.
However, Molenda teaches:
a distance between the sensor arrays (11, Fig 2, ¶[0046] sensor apparatuses 11) and the surface of the inner wall of the metallic pipe (¶[0017] surface of the metal to be measured; ¶[0002] The invention relates to a method for determining mechanical-technological characteristic variables of ferromagnetic metals, preferably ferromagnetic steels, and in particular fine-grained steels, which are used in pipelines) is in the range of 10 cm-0.5 cm (¶[0017]The eddy current is measured, in particular, close to the surface, that is to say preferably within a distance of <10 mm of a coil of the sensor apparatus from the surface of the metal to be measured.; 10mm = 1cm, so <10mm is <1cm, which is within the range of 10cm-0.5cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 and Plotnikov in view of Molenda by having a distance between the sensor arrays and the surface of the inner wall of the metallic pipe is in the range of 10 cm-0.5 cm because by having the sensor arrays and surface to be tested at this distance, the sensor arrays are prevented from being damaged, while magnetic fields can still be sensed as taught by Molenda (¶[0017]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt '611 in view of Plotnikov and further in view of Burkhardt et al. (US Patent 6,239,593 B1, Pub. Date May 29, 2001, herein Burkhardt '593).
Burkhardt ‘611 and Plotnikov do not teach the limitations of the Claim.
However, Burkhardt ‘593 teaches:
plurality of sensors comprises metal magnetic memory (MMM) sensors (303, Fig 3, Col[7:16] In FIG. 3, a plurality of NLH sensors form sensor arrays 303; Col[2:14-22] Because of the magnetoelastic affect, stress and plastic deformation affect the magnetic properties and thus the harmonic signals. Areas of mechanical damage are then identified and characterized by the NLH response. This technique can be used for rapidly surveying stress states in pipelines where the NLH sensors are attached to a pigging device moving through a pipeline at a relatively high rate of speed (about 10 m/s, or 30 ft/s).; The NLH sensor arrays 303 are MMM sensors because they use the magnetoelastic effect, also known as the Villari effect to use sensed magnetic fields to determine the amount of stress and plastic deformation in a pipe.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘611 and Plotnikov in view of Burkhardt ‘593 by having plurality of sensors comprises metal magnetic memory (MMM) sensors because NLH sensors allow for areas of mechanical damage to be identified and characterized as taught by Burkhardt ‘593 (Col[2:14-22]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt '593 in view of Burkhardt '611.
Burkhardt ‘593 teaches:

    PNG
    media_image9.png
    350
    625
    media_image9.png
    Greyscale

A method for sensing a wall (307, Fig 3, Col[7:24] inner surface of the pipeline 307) of a metallic pipe (302, Fig 3, Col[7:1-6] pipeline 302) containing a fluid (304, Fig 3, Col[7:1-6] Pigs act like pistons in a pipeline 302, being propelled in the direction of the flow of the transported product 304 by the pressure drop across sealing cups (a front propulsion cup 305 and a rear sealing and centering cup 306) attached to the pig and closely fitting to the pipeline's internal surface 307.), comprising: 
positioning an axis (Fig 3, axis going in the left to right direction through the middle of pig 101) of an apparatus (301, Fig 3, Col[7:1] pigs 301) at or near an axis (Fig of the metallic pipe (302, Fig 3); 
arranging a plurality of metal magnetic memory (MMM) sensors (303, Fig 3, Col[7:16] In FIG. 3, a plurality of NLH sensors form sensor arrays 303; Col[2:14-22] Because of the magnetoelastic affect, stress and plastic deformation affect the magnetic properties and thus the harmonic signals. Areas of mechanical damage are then identified and characterized by the NLH response. This technique can be used for rapidly surveying stress states in pipelines where the NLH sensors are attached to a pigging device moving through a pipeline at a relatively high rate of speed (about 10 m/s, or 30 ft/s).; The NLH sensor arrays 303 are MMM sensors because they use the magnetoelastic effect, also known as the Villari effect, to use sensed magnetic fields to determine the amount of stress and plastic deformation in a pipe.) on the apparatus (301, Fig3) around an inner circumference (307, Fig 3) of the pipe (302, Fig 3) 
driving the apparatus (301, Fig 3, Col[7:1] pigs 301) within the pipe (302, Fig 3, Col[7:1-6] pipeline 302) by fluid flow (304, Fig 3, Col[7:1-6] Pigs act like pistons in a pipeline 302, being propelled in the direction of the flow of the transported product 304 by the pressure drop across sealing cups (a front propulsion cup 305 and a rear sealing and centering cup 306) attached to the pig and closely fitting to the pipeline's internal surface 307.); and 
sensing residual magnetic field signals (distorted magnetic induction waveform, Col[2:9-18] The distorted magnetic induction waveform contains odd numbered harmonic frequencies of the applied magnetic field. With the nonlinear harmonics method, one or more of these harmonic frequencies are detected and their amplitudes are related to the magnetic properties of the material under test. Because of the magnetoelastic affect, stress and plastic deformation affect the magnetic properties and thus the harmonic signals.) generated from the wall of the metallic pipe (307, Fig 3, Col[7:24] inner surface of the pipeline 307).
Burkhardt ‘593 does not teach:
arranging a plurality of... sensors on the apparatus around an inner circumference of the pipe without contacting the inner circumference of the metallic pipe
However, Burkhardt ‘611 teaches:
arranging a plurality of... sensors (810, Fig 8, Col[7:42]; 135, Fig 1A, Col[2:65] a plurality of sensors 135) on the apparatus (800, Fig 7) around an inner circumference (Col[3:29-32] Using a plurality of sensors 210, inspection data may be obtained from all or a portion of the entire circumference of the pipe with a single pass of an inspection device through the pipe.) of the pipe (205, Fig 2A; 305, Fig 3) without contacting (D1, Fig 2A, Col[3:16-18] As illustrated, the sensor shoe surface may be positioned at a the inner circumference of the metallic pipe (205, Fig 2A; 305, Fig 3); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt ‘593 in view of Burkhardt ‘611 by having arranging a plurality of sensors on the apparatus around an inner circumference of the pipe without contacting the inner circumference of the metallic pipe because having a sensor close to the inner surface of the metallic pipe without touching the pipe is a known technique in pipeline inspection that yields the predictable result of preventing damage to the sensors from contacting the pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/27/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868